Fourth Court of Appeals
                             San Antonio, Texas
                                  JUDGMENT
                                No. 04-16-00366-CR

                          Christopher Tudor CISNEROS,
                                    Appellant

                                         v.

                               The STATE of Texas,
                                     Appellee

             From the County Court at Law No. 7, Bexar County, Texas
                             Trial Court No. 516540
                     Honorable Genie Wright, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

  In accordance with this court’s opinion of this date, this appeal is DISMISSED.

  SIGNED November 2, 2016.


                                          _________________________________
                                          Rebeca C. Martinez, Justice